Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 06/13/2022 with claims 1-20 are pending in the Application and claims 10-12 withdrawn from consideration as directed to non-elected invention  

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	- Cancels withdrawn non-elected (without traverse) claims 10-12 --
 
Reason for allowance
 
 
3.	1-9, 13-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-9:
 None of the references of record teaches or suggests the claimed DISPLAY PANEL having the limitations:
--"a light emitting layer disposed on the display area;
a first inorganic layer disposed on the base substrate and covering the light
emitting layer;
a guiding structure disposed on the first inorganic layer;
an organic layer disposed on the guiding structure, wherein the guiding structure is used to guide vapor in the organic layer into the non-display area; and
a second inorganic layer disposed on the guiding structure and covering the organic layer. “--.
In combination with all other limitations as recited in claim 1
II/ Group II: Claims 13-20:
 None of the references of record teaches or suggests the claimed DISPLAY DEVICE having the limitations:
--"a light emitting layer disposed on the display area;
a first inorganic layer disposed on the base substrate and covering the light emitting layer;
a guiding structure disposed on the first inorganic layer;
an organic layer disposed on the guiding structure, wherein the guiding structure is used to guide vapor in the organic layer into the non-display area; and
a second inorganic layer disposed on the guiding structure and covering the organic layer. “--.
In combination with all other limitations as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.
                                                     CONCLUSION

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

     
                  /THINH T NGUYEN/                  Primary Examiner, Art Unit 2897